Title: To Thomas Jefferson from Arthur S. Brockenbrough, 20 October 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir,Oct 20th 1825—Dr Blaetterman has purchased of Mr Raggi his alabaster & Marble ornaments left with me and has drawn on me for $100 in favor of Mr Raggi—I advanced Mr Raggi when he left this to return to Italy which he states was paid to Mr Appleton, is there any such credit in Mr A. accounts? if not I must hold on fifty dollars of Dr: Blaettermans order for the sum advanced him most respectfullyyour Obt SevtA S Brockenbrough P.